Citation Nr: 1326288	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-19 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder and panic disorder.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1987 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This claim was developed and adjudicated as one of service connection for the limited diagnostic entity of PTSD.  Because the record shows psychiatric diagnoses other than PTSD, and in light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Clemons, 23 Vet. App. 1, the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  Private treatment records show clinical assessments of PTSD, major depressive disorder and panic disorder.  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  

Additionally, relevant to the Veteran's claimed in-service stressor, he has asserted that he and his family were in an automobile accident while he was stationed in Stuttgart, Germany, and that he later requested a stateside compassionate reassignment to be with his wife and son while his son recovered from injuries sustained in the accident.  The Board notes that the Veteran's service treatment records reference a prior assignment in Germany but do not mention an automobile accident, and that the RO has thus far been unable to verify his stressor.  As the Veteran's service personnel records may provide relevant information to his claim, such should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, and/or any other appropriate facility (ies), to obtain the Veteran's service personnel records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim, to encompass all psychiatric diagnoses (in accordance with Clemons).  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


